DETAILED ACTION
This is an allowance of all claims filed on 04/20/2020. Claims 21-40 are allowed. Claims 1-20 were previously cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 21 recites the following limitation: creating a holder process by the application;
associating the shared memory with the holder process by the application;
shutting down the application, wherein the holder process remains associated with the shared memory after the application has shut down;
Closest prior art on record Peng Li [CN 103198122 A] appears to teach running a database application, acquiring a key value table from the system control file corresponding to the database application to be restarted and then restarting the database application in the shared memory segment according the table space data.
Prior art Downer [US 2007/0162779 A1] appears to teach during shutdown of an application, the present state of associated data are stored by restart manager to be restored during restart of the application.
Peng Li suggests a system control file, which was already created and running before the database application was ready to shut down. Also, the system control file is not a process, it’s a file holding pointers of the key value table. Downer’s restart manager is a process running by the operating system, however, the shutting down application is not creating this process. However, neither Peng Li nor Downer alone or in combination appears to teach creating a holder process by the shutting down application. Therefore, Claim 21 and its dependent claims 22-31 are allowed.
Independent Claim 32 recites the following limitation: creating a holder process by the application;
associating the shared memory with the holder process;
stopping the application, wherein the holder process remains associated with the shared memory while the application is stopped;
Closest prior art on record Peng Li [CN 103198122 A] appears to teach running a database application, acquiring a key value table from the system control file corresponding to the database application to be restarted and then restarting the database application in the shared memory segment according the table space data.
Prior art Downer [US 2007/0162779 A1] appears to teach during shutdown of an application, the present state of associated data are stored by restart manager to be restored during restart of the application.
Peng Li suggests a system control file, which was already created and running before the database application was ready to shut down. Also, the system control file is not a process, it’s a file holding pointers of the key value table. Downer’s restart manager is a process running by the operating system, however, the shutting down application is not creating this process. However, neither Peng Li nor Downer alone or in combination appears to teach creating a holder process by the shutting down the application. Therefore, Claim 12 and its dependent claims 13 and 15-19 are allowed.
Independent Claim 40 recites the following limitation: creating a holder process by the application;
associating the shared memory with the holder process;
shutting down the application, wherein the holder process remains associated with the shared memory after the application has shut down;
Closest prior art on record Peng Li [CN 103198122 A] appears to teach running a database application, acquiring a key value table from the system control file corresponding to the database application to be restarted and then restarting the database application in the shared memory segment according the table space data.
Prior art Downer [US 2007/0162779 A1] appears to teach during shutdown of an application, the present state of associated data are stored by restart manager to be restored during restart of the application.
Peng Li suggests a system control file, which was already created and running before the database application was ready to shut down. Also, the system control file is not a process, it’s a file holding pointers of the key value table. Downer’s restart manager is a process running by the operating system, however, the shutting down application is not creating this process. However, neither Peng Li nor Downer alone or in combination appears to teach creating a holder process by the shutting down the application. Therefore, Claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132